Appeal, insofar as taken from that part of the Appellate Division order that affirmed the October 2010 order of Supreme Court, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the remaining portion of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order appealed from does not finally determine the proceeding within the meaning of the Constitution.